Citation Nr: 0408779	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-20 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from December 1970 to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied 
service connection for diabetes.

2.  The evidence received subsequent to the RO's September 
1980 decision denying service connection for diabetes 
mellitus includes evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

4.  The medical evidence of record indicates that the veteran 
has diabetes mellitus, type I which is not related to his 
active service or any incident thereof.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for diabetes mellitus is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Diabetes mellitus, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated during service, nor 
may diabetes mellitus be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102, 5103.  In this regard, VA will inform the 
veteran of which information and evidence, if any, that he is 
to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in April 2002 and August 2002, a statement 
of the case dated in July 2003, and the letters regarding the 
VCAA in August 2002, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claim and the 
evidence not of record that was necessary.  

In addition, the VCAA notification letters fully explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties to 
secure evidence, and asked the veteran to submit or authorize 
VA to obtain outstanding evidence and documentation relevant 
to the appeal.  
Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking him to 
submit everything he has which is pertinent to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has taken all appropriate action to develop the veteran's 
claim, including obtaining VA and private treatment records 
and obtaining VA examinations. 

The Board also notes that the veteran was not provided notice 
of the VCAA prior to the initial unfavorable RO decision.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board 
finds that the veteran has not been prejudiced by the RO's 
action as he has been fully informed of the provisions 
thereof as relevant to his claims and afforded the 
opportunity to identify relevant evidence.  The RO thereafter 
reviewed his case on more than one occasion, without imposing 
any greater hurdle to the grant of service connection due to 
the prior denial of the claims.  There is no prejudicial 
error resulting from the failure to notify the veteran of the 
VCAA until after the initial unfavorable decision.  
38 U.S.C.A. § 7261(b) (West 2002).  

Factual Background

Evidence considered at the time of the 1980 rating decision 
includes service medical records and statement by the veteran 
received in September 1980.  The service medical records were 
negative for any findings, diagnoses, or treatment of 
diabetes.  The veteran alleged in his statement that he was 
treated for diabetes at a VA hospital in July 1976.

By a rating decision in September 1980, the RO denied service 
connection for diabetes on the basis that such a disorder was 
not incurred in or aggravated by service.  The RO notified 
the veteran of its decision in a letter dated in July 1981, 
but the veteran did not file a timely appeal.
 
Evidence received subsequent to the 1980 rating decision 
includes VA and private medical treatment records and VA 
examinations.

A VA hospital summary dated from June 1976 to July 1976 
showed that the veteran was admitted to the emergency room 
with several month history of polyuria, polydypsia and 
polyphagia.  He had had a six-month weight loss of 27 pounds 
and nocturia 6 or 8 times per night.  The diagnosis was 
diabetes mellitus, juvenile onset type.  

Hospital records dated in April 1985 from St. Mary's Hospital 
show that the veteran was diagnosed with diabetes mellitus 
with insulin reaction.

A hospital report dated in September 1995 from the Queen of 
Peace Hospital showed that the veteran received treatment for 
a motor vehicle accident and was diagnosed with probable 
insulin reaction, along with other diagnoses.  

VA outpatient treatment records dated from March 1996 to 
March 1997 reveal that the veteran was diagnosed with 
diabetes.

The veteran underwent a VA examination in May 1997 in 
conjunction with a claim for nonservice-connected disability 
pension benefits.  He reported that he first developed 
symptoms of juvenile onset diabetes mellitus between May and 
July 1976, about two and one-half years after discharge from 
service.  He was on insulin therapy.  The assessment was 
diabetes mellitus, type I, juvenile onset.

Hospital records dated in September 1998 from Sioux Valley 
Hospital reveal that the veteran was diagnosed with 
hypoglycemic reaction.

Medical treatment records from Huron Regional Medical Center 
dated from May 1985 to May 2000 show that the veteran was 
diagnosed with diabetic reaction and hypoglycemia.  In a 
February 1988 treatment record, the veteran was diagnosed 
with diabetes mellitus, type I.
 
In a December 2000 statement, the veteran indicated that he 
was seeking service connection for diabetes mellitus, Type 
II, due to exposure to Agent Orange.  In support of his 
claim, private progress notes dated from September 1995 to 
October 1999 were submitted.  The records showed that the 
veteran received ongoing treatment for diabetes.

The veteran underwent a VA examination in February 2001.  The 
examiner noted that the veteran served in Vietnam in 1972 and 
was probably exposed to Agent Orange and various herbicides.  
It was further noted that the veteran was diagnosed with 
diabetes mellitus at the age of 25 and was started on insulin 
therapy right away.  The diagnosis was diabetes mellitus, 
type II, insulin dependent.

A VA medical opinion was obtained in March 2002 to clarify 
whether the veteran had type I or type II diabetes.  The 
examiner indicated that the veteran's claims folder had been 
reviewed.  It was noted that in the July 1976 VA hospital 
report that the veteran had a six-month weight loss of 27 
pounds and nocturia.  He was started on insulin.  Other 
records showed multiple hospital admission between 1984 and 
1988 for hypoglycemic reactions for episodes of high blood 
sugar.  Specifically, there was a note from Huron Hospital in 
which the veteran was noted to be "quite a bad diabetic."  
It was indicated that the veteran had been dismissed just a 
couple of days before the present problem and that he didn't 
follow his diet.  His blood sugar was over 400, his blood 
gases showed mild acidosis and there was a deficiency in 
total bicarbonate.  The examiner stated that this could 
represent an episode of diabetic ketoacidosis.  Further notes 
from the same admission, document diabetic vomiting, 
abdominal tenderness, and abdominal pain.  The examiner 
stated that again, this data could be consistent with a 
picture of diabetic ketoacidosis, which would suggest 
diabetes, type I.  In a patient medical history report from 
Huron Hospital dated in February 1988, it was documented that 
the veteran was a type I diabetic and was previously in the 
hospital two and one half years ago for diabetic 
ketoacidosis.  The diagnosis was diabetes, type I.  The 
examiner concluded that based on the available evidence it 
was his medical opinion that the veteran had diabetes 
mellitus, type I, since 1976.  

In July 2002, the veteran's representative submitted various 
medical records dated from May 1954 to February 1988.  A 
November 1981 entry noted that the veteran was diabetic and 
received treatment in July 1976.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In a September 1980 rating decision, the RO denied service 
connection for diabetes, noting that the evidence failed to 
establish that diabetes was incurred or aggravated in 
service.  The veteran was notified of the determination and 
did not perfect a timely appeal.  Absent the filing of a 
timely appeal a rating determination is final.  38 U.S.C.A. 
§ 7105.  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108.

The Board notes that 38 C.F.R. § 3.156 was amended on August 
29, 2001, to require that new and material evidence 
sufficient to reopen a claim also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  The record reflects that the veteran 
requested to reopen his claim in December 2000 and thus, the 
amendment is not applicable to this claim.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  

Pursuant to 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  


Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," or, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by a claimant 
since the previously disallowed claim in order to determine 
whether a claim must be reopened.  See Evans v. Brown, 9 Vet. 
App. 273, 282-3 (1996).  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The veteran's claim for service connection for diabetes 
mellitus was denied by the RO in September 1980 on the basis 
that there was no evidence at that time of diabetes mellitus.  
Additional evidence consisting of VA and private medical 
treatment records and VA examinations provide diagnoses of 
diabetes mellitus.  This evidence is clearly new in that it 
was not previously of record.  In addition, it obviously 
bears directly and substantially on the question before the 
Board, that is, whether the veteran's diabetes is related to 
service.  This evidence is of such significance that it must 
be considered in order to adjudicate the claim fairly.  The 
Board finds, accordingly, that the additional evidence is new 
and material, warranting reopening of the claim for service 
connection for diabetes mellitus.

Service Connection 

Inasmuch as the Board has reopened the claim for service 
connection for diabetes mellitus, the next question to be 
considered is whether service connection for diabetes 
mellitus is warranted based on the evidence of record.  
Because the veteran has been furnished with the criteria for 
establishing service connection, and specifically advised of 
the evidence needed to support the claim, the Board finds 
that there is no prejudice to him in adjudicating the 
reopened claim without first remanding it to the RO for 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a December 2000 statement, the veteran alleged that he was 
seeking service connection for diabetes mellitus, type II, as 
a result of exposure to Agent Orange during his service in 
Vietnam.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).

VA has also determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined a presumption of 
service connection is warranted.  See 59 Fed. Reg. 341-46 
(Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

The veteran's Form DD-214 indicates that the veteran served 
in Vietnam from December 1971 to November 1972.  His military 
occupational specialty was listed as a cook.  

Upon review of the evidentiary record, the Board finds that 
it is clear that the veteran served in Vietnam during the 
Vietnam era.  Therefore, he is entitled to a presumption of 
exposure to herbicide agents.  The veteran further contends 
that he has a current diagnosis of diabetes mellitus, type II 
as a result of his exposure to herbicide agents.  The 
preponderance of the medical record, however, shows that the 
veteran does not have a condition enumerated as a presumptive 
disability.  Apart from a single diagnosis of diabetes 
mellitus type II on VA examination in February 2001, the 
evidence of record indicates that the veteran in fact has 
diabetes mellitus, type I.  In a March 2002 VA opinion, the 
examiner noted that the veteran's claims folder was reviewed 
and cited to pertinent medical records that indicated that 
the veteran had diabetes mellitus, type I, since 1976.  After 
carefully reviewing all of the evidence of record, the Board 
accords greater weight to the March 2002 VA examiner's 
opinion as such an opinion was based on a thorough and 
accurate description of the facts as found in the veteran's 
claims folder.  
Thus, the Board finds that the preponderance of the evidence 
shows that the veteran has diabetes mellitus type I, however, 
the regulations do not provide for presumptive service 
connection for this type of diabetes.

Further, VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which VA has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449; 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. 
Reg. 59,232-243 (Nov. 2, 1999).  Accordingly, under the law, 
the veteran is not entitled to a presumption that diabetes 
mellitus, type I, is etiologically related to exposure to 
herbicide agents used in Vietnam.

Moreover, there is no basis for a direct service connection 
claim.  The service medical records are silent regarding the 
presence of diabetes mellitus.  The veteran was first 
diagnosed with juvenile onset diabetes mellitus in 1976, 
approximately three years after discharge from service.  
Further, there is no competent medical evidence to establish 
a nexus between the veteran's military service and the 
eventual manifestation of diabetes mellitus, type I.  

Due consideration has been given to the contentions of the 
veteran.  However, he is not shown to be a medical expert 
and, for that reason, he is not competent to express an 
authoritative opinion regarding an issue of medical causation 
or the diagnosis of a condition.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In sum, as the veteran does not have a disability for which 
presumptive service connection may be accorded due to his 
presumed exposure to herbicide agents in Vietnam, the 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus (diagnosed as Type I) due to 
exposure to herbicide agents while serving in Vietnam.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for diabetes mellitus.  To this 
extent, the appeal is granted.

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



